DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The purpose of this office action is to update the status of the application.  The claims submitted July 14, 2022 and the final rejection mailed July 22, 2022 procedurally were like ‘ships passing in the night’.  However, to properly update the status of the application the final office action mailed July 22, 2022 is REPLACED by the present final office action.
Election/Restrictions
Claims 15-21 were originally examined as being drawn to features of elected embodiment, Specie B (See restriction requirement mailed March 24, 2020; response to restriction requirement filed May 22, 2020; and scope of claims 15-20 as filed September 17, 2018- which claims were originally examined in the non-final office action mailed July 29, 2020 following the response to the restriction requirement).   Claims 15-20 were amended and claim 21 was presented as new in the claims filed November 27, 2020 to include a combination of features of elected and non-elected embodiments.  In particular, claims 15-21 have been amended to include a combination of features of elected embodiment Specie B1 and the “locking elements” of non-elected embodiment depicted in figure 2a. During prosecution (see at least remarks filed May 13, 2022 and during interview held June 9, 2022 for which there is Examiner Interview Summary mailed June 14, 2022), Applicant has clearly set forth that it is the intent of Applicant (although previously unknown to Examiner) that the scope of newly amended/presented claims 15-21 find written description support in and be directed to the independent or distinct invention of non-elected Specie A (see restriction requirement mailed March 24, 2020; response to restriction requirement filed May 22, 2020).  Applicant’s election on May 22, 2020 was made without traverse. Furthermore, claims 15 and 21 have been amended in supplemental amendment filed July 14, 2022 to replace “plurality” of locking elements with “two” locking elements. However, the claims still appear to be directed to the two locking elements of features of non-elected embodiment figure 2a. Thus, claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 22, 2020.
Response to Arguments
Applicant's reply filed July 14, 2022 has overcome the following rejection(s) as found in the final office action mailed July 22, 2022: Objection to the specification for lack of antecedent basis for the subject matter of dependent claim 4 (claim 4 amended and rejection under 35 U.S.C. 112(a) therefor also withdrawn as noted below); Objection to the drawings found in paragraph 20; Rejection of claim 4 under 35 U.S.C. 112(a) as found in paragraphs 24-25 of the final office action; Rejection to claim 1 under 35 U.S.C. 112(b) as found in paragraph 30 of the final office action; Rejection of claim 7 under 35 U.S.C. 112(b) as found in paragraph 32; Rejection of claim 7 under 35 U.S.C. 112(d) as found in paragraph 36. Thus, the following rejection(s) as found in the final office action mailed July 22, 2022 have been withdrawn: Objection to the specification for lack of antecedent basis for the subject matter of dependent claim 4 (claim 4 amended and rejection under 35 U.S.C. 112(a) therefor also withdrawn as noted below); Objection to the drawings found in paragraph 20. Rejection of claim 4 under 35 U.S.C. 112(a) as found in paragraphs 24-25 of the final office action; Rejection to claim 1 under 35 U.S.C. 112(b) as found in paragraph 30 of the final office action; Rejection of claim 7 under 35 U.S.C. 112(b) as found in paragraph 32; Rejection of claim 7 under 35 U.S.C. 112(d) as found in paragraph 36.
The following issues found in the final rejection mailed July 22, 2022 are not resolved by the amendment filed July 14, 2022: (1) Objection to the drawings as found in paragraphs 18-19; (2) Objection to claim 3 found in paragraph 22; (3-4) Rejection of claim 1 under 35 U.S.C. 112(b) as found in paragraphs 29 and 34; (5) Rejection of dependent claim 5 under 35 U.S.C. 112(b) as found in paragraph 31; (6) Rejection of claims 1-7, 9, 10, 14, 22 and 24 under 35 U.S.C. 103 as being unpatentable over Klasson et al. U.S. patent no. 4,923,474 in view of Muller U.S. publication no. 2016/0120665 and further in view of Loveall U.S. patent no. 5,800,572; and (7) Rejection of claims 11 and 12 under 35 U.S.C. 103 as being unpatentable over Klasson in view of Muller in view of Loveall and further in view of Mantelmacher U.S. patent no. 6,793,682. 
With regard to said prior art rejections under 35 U.S.C. 103 Applicant argues against the references individually and concludes that none of the references teaches the complete set of features [four corners of the invention] found in the scope of the claim limitation "the closure system is locked by pressing the first form-fitting element and the second form-fitting element together in a direction aligned with insertion of the prosthetic liner into a prosthetic socket". In particular, Applicant argues that Loveall fails to show how the snap coupling is "open" or "closed and attached". Examiner disagrees and contends that from at least figures 2 and 12; col. 4, lines 37-39; and features as described in third paragraph of col. 5 of Loveall it is clear that the "open" configuration is when the "snap connection" is disconnected and the "attached or closed" configuration is when the snap action is actuated in accordance with the snap connection depicted in figure 12. The snap action connection of Loveall is essentially the snap connection of Applicant's claimed invention as discussed as described in the final office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore “a flexible tensioning member arranged on [recommended amendment to replace “arranged on” with “configured to releasably connect with” to overcome this objection] the prosthetic liner in the distal end region” must be shown or the feature(s) canceled from the claim(s). See additional information under 35 U.S.C. 112 (b) rejection provided herein below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3 should be amended to delete the following phrases the form meter duplicate language recited in amended independent claim 1, upon which claim 3 depends “is arranged on the tensioning member and” in line 2 and “arranged on the prosthetic liner” in line 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-14 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “a flexible tensioning member arranged on the prosthetic liner in the distal end region” in line 4.  This is unclear/indefinite when the plain meaning of the claim terms “being arranged on” is read in light of the original disclosure because the claimed flexible tensioning member is “configured to releasably connect with” the prosthetic liner, rather than being “arranged thereon” substantially as claimed. 
NOTE: If recommended amendment is made to independent claim 1, then “a prosthetic socket” at the end of claim 1 should be amended to recite “the prosthetic socket” to maintain clarity using proper antecedent basis for the limitation in the claim.
Claim 5 recites the limitation “a prosthesis socket” in line 3. It is unclear if this is the same “a prosthesis socket” recited in amended claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, 14, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Klasson et al. U.S. patent no. 4,923,474 (“Klasson”) in view of Muller U.S. publication no. 2016/0120665 and further in view of Loveall U.S. patent no. 5,800,572.
Regarding claims 1-4 and 7, Klasson discloses a flexible prosthetic liner (1- figures 4, etc.), comprising: a flexible (col. 7, lines 3-7) base body (1) comprising: an internal cavity (e.g., figure 1-4); a proximal access opening sized to receive a stump of a limb into the internal cavity (e.g., figures 1-4); a closed distal end region (near 2- e.g., figure 4); a flexible tensioning member (12) arranged on [i.e., configured to releasably connect with] the flexible base body (1) in the distal end region (e.g., figure 4); a closure system (2 including, 3 and 13) arranged at the distal end region of the prosthetic liner for releasably connecting the tensioning member to the flexible base body, the closure system being actuable without a tool (col. 6, lines 20-26 and col. 7, lines 29-48; and figures 4, etc.), wherein the tensioning member (12) is fastened to the prosthetic liner (1) in at least one of a form-fitting manner and a force-fitting manner (via 3 and 13) such that a first form fitting element (13) is arranged on the tensioning member (12) and enters into engagement with a second form fitting element (3) arranged on the flexible base body (1) (e.g., col. 6, lines 20-26 and col. 7, lines 29-48; figures 4, etc.), wherein the closure system is locked by pressing the first form fitting element and the second form fitting element together and wherein the flexible tensioning member is passed through a pass through opening (figures 1-4) oriented perpendicularly to the insertion direction of the prosthetic liner (e.g., figures 4A-B) when the prosthetic liner is inserted into the prosthetic socket.
Klasson is silent regarding the closure system having a magnetic securing feature substantially as claimed.
In the same field of endeavor, namely prosthetic and socket systems, Muller teaches including a magnetic securing feature (17, 27; e.g., figure 2) are included in an attachment mechanism for locking a member to a distal end of a prosthetic liner (e.g., see at least paragraphs [0024], [0026], etc.).  In another embodiment and as best understood with regard to claim 15, for example, as depicted in at least figure 9, Muller shows a releasable connection system having a plurality [4] of locking elements (40) and a magnetic securing feature (17) and being actuable without a tool, the magnetic securing feature (17) providing a holding force between the plurality of locking elements (40) and orienting the plurality of locking elements relative to the magnetic securing feature.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try incorporating a magnetic securing feature 17 and 37 of Muller into the closure system 3 and 13 of Klasson, as taught and/or suggested by Muller, in order to aid in locking the closure system and guiding the closure system into the closed position with predictable results and a reasonable expectation of success.
Klasson in view of Muller, as applied above, is silent regarding the closure system is locked by pressing the first and second form fitting elements together in a direction aligned with insertion of the prosthetic liner into a prosthetic socket [as recited by the recommended/assumed claim scope for purposes of examination].
In the same field of endeavor, namely prosthetic socket devices, Loveall teaches when connecting a connect/disconnect-able flexible mechanism (40) press stud snap action mechanism (71) is a known quick connect means (e.g., figure 13; col. 4, lines 37-39 and col. 5, lines 21-23, etc.).  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try substituting the obvious matter of design choice of the known stud type snap action mechanism of Loveall as a known functional equivalent connector in place of for the connector 2, 3 of flexible tensioning member in the invention of Klasson in view of Muller with predictable results and a reasonable expectation for success. Applicant fails to show that selection of a particular connector yields any unpredictable results. 
Regarding claim 5, Klasson discloses the closure system (2 including 3 and 13) blocks the tensioning member (12) counter to an insertion direction of the prosthetic liner (1) from a prosthesis socket (11) (e.g., col. 6, lines 20-26 and col. 7, lines 29-48; figures 4, etc.).  Moreover, Klasson in view of Muller in view of Loveall teaches the closure system (of Loveall as a substitute for the closure system of Klasson) blocks the tensioning member (12 of Klasson or 40 of Loveall) counter to an insertion direction of the prosthetic liner (1 of Klasson) from a prosthesis socket (see figure 13 of Loveall and figures 4A-B of Klasson).
Regarding claim 6, Klasson in view of Muller in view of Loveall teaches the closure system (of Loveall as applied to the invention of Klasson) blocks the tensioning member in at least one direction perpendicular to a pulling out direction of the prosthetic liner from a prosthesis socket.
Regarding claim 9, Klasson discloses a prosthetic socket system (1, 11) with above described prosthetic liner (1) and a prosthesis socket (11), the prosthesis socket (11) having a proximal access opening (figure 1-4), a sidewall at least partially circumferentially surrounding the prosthetic liner (figures 1-4), a distal closing region (figures 1-4), a device for connecting a prosthetic component (figures 4), and a pass through opening for the tensioning member (12) in the distal closing region (figures 4).
Regarding claim 10, Klasson discloses a dimensionally stable supporting device recess above recess 14 into which 2 is inserted- see figures 4) with a recess for the closure system (2) is arranged at the distal closing region (e.g., figures 4).
Regarding claim 14, Klasson discloses the pass-through opening (14) is oriented perpendicular to the longitudinal axis and the insertion direction of the prosthetic liner (1) such that the first tensioning member (12) can be brought laterally out of the prosthesis socket (11) (e.g., figures 4; col. 7, lines 29-48, etc.).
Regarding claim 22, Klasson in view of Muller, as applied above, further teaches the magnetic securing feature (17, 37 or the like of Muller) fixes relative movement between the first and second form fitting elements of Klasson so that [magnetic] locking takes place counter to a direction of insertion of the stump in the liner through the proximal access opening of the like (figures 1 and 4 of Klasson and figure 2 of Muller).
Regarding claim 24, Klasson in view of Muller, as applied above, further teaches the first (13 of Klasson) and second (3 of Klasson) form-fitting elements are unlocked by overcoming a magnetic force (put magnetic elements 17 and 37 of Muller into the connection of Klasson for enhanced releasable locking to the end of the liner of Muller) applied by the magnetic securing feature due to a rotary movement, a sliding movement, or a pushing movement.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Klasson et al. U.S. patent no. 4,923,474 (“Klasson”) in view of Muller U.S. publication no. 2016/0120665 A1 in view of Loveall U.S. patent no. 5,800,572, as applied above, and further in view of Mantelmacher U.S. patent no. 6,793,682 B1.
Regarding claim 11, as described supra, Klasson in view of Muller in view of Loveall teaches the invention substantially as claimed.  
Klasson in view of Muller in view of Loveall, as applied above, is silent regarding a fixing device for the tensioning member or at least one deflecting element for the tensioning member, on which devices for securing the tensioning member on itself are arranged, is arranged on an outer surface of the side wall of the prosthesis socket substantially as claimed.
In the same field of endeavor, Mantelmacher teaches a fixing device (22 or the like) for a tensioning member (6) or at least one deflecting element (4) for the tensioning member (6), on which devices for securing the tensioning member on itself are arranged (figure 6), is arranged on an outer surface of the side wall of the prosthesis socket (figure 6).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try including the fixing device of or at least one deflecting element or the like of Mantelmacher to the invention of Klasson in view of Muller in view of Loveall in order to maintain the desired tension of the tensioning device 12 of Klasson and prevent catching of or tripping over any excess portion of the tensioning device during use with predictable results and a reasonable expectation of success.
Regarding claim 12, as applied supra, Mantelmacher in the invention of Klasson in view of Muller in view of Loveall and further in view of Mantelmacher teaches a window (16, 116, seq. or the like of Mantelmacher) is formed in a proximal region of a sidewall of a socket (12, 112, seq. or the like of Mantelmacher) of Klasson in view of Muller in view of Loveall and further in view of Mantelmacher for a second tensioning member or for securing the deflecting element (4 or the like) (e.g., see at least figures 2, 4, 6 and 8 of Mantelmacher).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774